Citation Nr: 9907417	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-30 323A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to serivce connection for an acquired 
psychiatric disorder, to include schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The appellant had either active duty for training or active 
service from July 1975 to December 1975.  By rating action of 
December 1976, the RO denied service connection for residuals 
of a left shoulder injury.  The appellant was notified of the 
denial and of his appellate rights by letter of December 
1976, but he did not file a timely notice of disagreement 
with the December 1976 rating decision.  This appeal arises 
from an August 1996 rating action which denied service 
connection for residuals of a left shoulder injury on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  The appellant was afforded a hearing 
before an RO hearing officer in February 1997.  A transcript 
of the hearing is of record.  This appeal also arises from an 
August 1997 rating action which denied service connection for 
schizophrenia.  


REMAND

A review of the service medical records reveals that there 
were no findings or diagnoses of  schizophrenia or any other 
acquired psychiatric disorder during service.

The appellant has contended in connection with his appeal 
that he has been treated for a psychiatric disorder at the 
Johns Hopkins Hospital commencing in 1976.  Records have been 
received from the Johns Hopkins Hospital showing treatment in 
the 1970's and 1980's.  These records show treatment for 
psychiatric symptoms no earlier than 1981.

Private hospitalization treatment records were received from 
St. Francis Hospital.  The records reveal that the appellant 
was diagnosed with and received treatment for paranoid 
schizophrenia on an intermittent basis from August 1986 to 
November 1989.  

At a June 1997 VA psychiatric examination, the appellant 
provided a history of schizophrenia.  He stated that he was 
first hospitalized for schizophrenia in 1976 and then had 
several subsequent hospitalizations.  He claimed to have many 
hallucinations and delusions.  Upon mental status 
examination, the appellant's speech was found to be relevant 
and coherent.  His affect and mood were anxious and he became 
angry easily.  He complained of poor sleep and that he 
continues to hear voices.  He believed that Satan was trying 
to destroy him and that he works through other people.  He 
denied being suicidal or homicidal.  He stated that he wished 
he was dead.  Concentration and memory were disrupted by his 
psychosis as well as his insight and judgment.  The diagnosis 
included schizophrenia, paranoid type, chronic.

There are two procedural problems concerning the issue 
involving service connection for a psychiatric disorder.  The 
first is that the record does not definitively state that the 
period of service from July 29, 1975 to December 9, 1975 was 
active duty for training or active service.  In the December 
1976 rating action, it was characterized as active duty for 
training.  In the current appeal, the RO has referred to the 
appellant as a veteran and provided him law and regulations 
concerning presumptive service connection for a psychosis.

The other related problem involves the U.S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") decision in Robinette v. Brown, 8 Vet. App. 69 
(1995).  An attempt must be made to obtain private clinical 
records of treatment for a psychosis in 1976.  If such 
records are found, and the period of service is active 
service and not active duty for training, presumptive service 
connection might be in order for schizophrenia. 

We next reach the issue involving service connection for a 
left shoulder disorder.  38 C.F.R. § 3.156(a) provides, in 
pertinent part, that in order to reopen a claim for service 
connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Court has held that, 
once a denial of service connection has become final, the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the appellant seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the appellant's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the 
United States Court of Appeals for the Federal Circuit has 
recently held that this judicially created standard is 
inconsistent with the language of section 3.156(a) of VA 
regulations, cited above, and has overruled the extension of 
the Manio analysis that was first articulated by the Court in 
Colvin, supra.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
Inasmuch as the August 1996 rating action, the September 1996 
Statement of the Case (SOC), and the February 1997 
Supplemental Statement of the Case (SSOC) were based, in 
part, on the standard which was struck down in Hodge, supra, 
a remand is warranted to allow the RO to apply the standards 
set forth therein.  The Board notes that the August 1996 
rating action, the September 1996 SOC, and the February 1997 
SSOC applied the correct standard of review at the time they 
were issued, because the Hodge case was not decided by the 
United States Court of Appeals for the Federal Circuit until 
September 16, 1998.  However, this fact does not change the 
requirement that this case be considered in accordance with 
the Hodge decision.  The appellant's representative has 
alluded to this in his informal hearing presentation in March 
1999.  The case is REMANDED to the RO for the following 
action:

1.  The RO should ascertain from the 
service department whether the period of 
military duty from July 29, 1975 to 
December 9, 1975 was active service or 
active duty for training.

2.  The RO should contact the Johns 
Hopkins Hospital and ascertain if they 
have clinical records of treatment of the 
veteran for a psychiatric disorder 
commencing in 1976.  Any such records 
should be obtained for association with 
the claims folder.  

3.  The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
residuals of a left shoulder injury.  The 
RO is directed to make a decision on the 
issue based only on consideration of the 
holding in Hodge, supra, and on 38 C.F.R. 
§ 3.156.

If the determination remains adverse to the appellant, both 
he and his representative  should be provided with an SSOC.  
They should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
comply with a precedent decision of the Court, to ensure due 
process of law, and to procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).








- 3 -


